Citation Nr: 9928018	
Decision Date: 09/29/99    Archive Date: 10/12/99

DOCKET NO.  97-29 544A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for allergic rhinitis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. A. Mancini, Associate Counsel


INTRODUCTION

The veteran had active service from August 5, 1970 until 
September 14, 1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 1998 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO), located in 
Waco, Texas.

The veteran testified at a November 1998 hearing held in 
Waco, Texas.  The transcript of the hearing is associated 
with the veteran's claims folder.

In October 1997, the veteran filed a substantive appeal as to 
the issue of entitlement to service connection for asthma.  
In May 1998, the veteran withdrew his appeal as to service 
connection for asthma and changed his claim to service 
connection for allergic rhinitis.  See 38 C.F.R. § 20.204 
(1998).  That issue has been duly appealed to the Board.


REMAND

The veteran claims that he is entitled to service connection 
for allergic rhinitis.  He contends that a pre-existing 
condition was permanently aggravated beyond normal 
progression during military service.  See the November 1998 
hearing transcript, p. 2. 

In order to be entitled to service connection for a disease 
or disability, the evidence must show that such disease or 
disability was either incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1153 (West 1991); 38 C.F.R. 
§§  3.303, 3.306 (1998).  In this case, the Board cannot 
determine from the evidence currently of record whether the 
veteran's currently diagnosed allergic rhinitis pre-existed 
service, and, if so, whether it was aggravated during 
service. 


The June 1970 enlistment examination noted the veteran's hay 
fever and provided a diagnosis of mild hay fever.  Service 
medical records reflected diagnoses of asthma, hay fever, 
allergic asthma, bronchial asthma, and allergic rhinitis.  An 
August 1970 medical record noted the veteran's history of 
severe hay fever and asthma, and provided a diagnosis of 
allergic rhinitis and asthma (history).  The September 1970 
medical board report indicated that the veteran's application 
for discharge from the military was approved as a result of 
allergic asthma, and noted that this condition existed prior 
to the veteran's entry into service.

Post-service medical records dated from October 1990 until 
September 1991 show that the veteran complained of itchy and 
watery eyes, a runny nose, sinus drainage, and a headache.  
In October 1990, the examiner noted "typical hay fever."  

The veteran underwent a VA respiratory examination in 
February 1998.  The examiner noted the veteran's history and 
stated, "He had never had any trouble with his nose and 
sinuses until he went to San Antonio to be inducted.  This 
all happened while he was there."  The examiner diagnosed 
allergic rhinitis and sinusitis, and opined, "I don't 
believe that his allergies that he developed in the Service 
in his few days on active duty is any worse than it was at 
the time it started.  So, I don't think it's progressed...."  

The Board notes that the VA examination report did not 
indicate that the examiner reviewed the veteran's service 
medical records prior to conducting the examination.  It 
appears that such service records were not reviewed since the 
veteran's medical history, as reported in the examination 
report, is inconsistent with his service-medical records, 
which show pre-service hay fever.  Notably, the VA report 
failed to address the veteran's history of hay fever or to 
opine whether hay fever is the same disease entity as 
allergic rhinitis.  Moreover, the examination report 
addressed allergies that the veteran reportedly developed in 
service, although such allergies were not specified.  

Since the veteran's claim is well grounded, the Board 
recognizes its duty to assist the veteran in the development 
of his claim.  38 U.S.C.A. § 5107(a) (West 1991); see also 
Caluza v. Brown, 5 Vet. App. 19, 21 (1993).  Where the record 
before the Board is inadequate to render a fully informed 
decision, a remand to the RO is required in order to fulfill 
the statutory duty to assist.  Ascherl v. Brown, 4 Vet. App. 
371, 377 (1993).  The Board, therefore, remands this case to 
determine whether the veteran presently has allergic 
rhinitis, to clarify the etiology of any such disorder, and 
to determine whether allergic rhinitis preexisted service and 
if so if it was aggravated during service.

Accordingly, the Board is remanding this case for the 
following reasons:

1.  The RO should request that the veteran identify 
the names and 
addresses of all medical care providers who ever 
treated him for hay fever, allergic rhinitis, and 
allergies.  After securing any necessary releases, 
the RO should attempt to obtain copies of any 
pertinent treatment records identified by the 
veteran which have not been previously secured.  
Any such medical treatment records should be 
associated with the veteran's claims folder.  

2. After receiving any pertinent information, the 
RO is requested to 
schedule the veteran for a VA physical examination 
by an appropriate specialist.  A copy of the claims 
file, to include a copy of this remand, must be 
reviewed by the examiner prior to the examination.  
The examining physician should be asked to 
specifically determine whether the veteran has 
allergic rhinitis, and if so, whether allergic 
rhinitis is the same disease entity as the hay 
fever noted on enlistment physical examination in 
June 1970.  The examining physician should review 
the available evidence and determine, to the extent 
possible, the etiology of allergic rhinitis, if 
such has been determined to currently exist, and 
provide an opinion as to whether or not such pre-
existed service.  If the examining physician 
determines that allergic rhinitis pre-existed 
service, he or she is requested to determine, to 
the extent possible, whether such was aggravated by 
service.  A copy of the report of the examination 
should be associated with the veteran's claims 
folder.
		
3. After the development requested above has been 
completed to the 
extent possible, the RO should again review the 
record and conduct any additional development which 
is deemed necessary, at their discretion.

4. The RO should then re-adjudicate the issue of 
entitlement to 
service connection for allergic rhinitis.  If the 
benefit sought on appeal remains denied, the 
veteran and his representative should be furnished 
with a supplemental statement of the case and given 
the opportunity to respond thereto.  Thereafter, 
the case should be returned to the Board, if in 
order.  

The RO is advised that the Board is obligated by law to 
ensure that the RO complies with its directives, as well as 
those of the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (the Court).  The Court has stated 
that compliance by the Board or the RO is neither optional 
nor discretionary.  Where the remand orders of the Board are 
not complied with, the Board errs as a matter of law when it 
fails to ensure compliance, and a further remand of the case 
will be mandated.  See Stegall v. West, 11 Vet. App. 268 
(1998).

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Barry F. Bohan 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the Court.  This remand is in the nature of a preliminary 
order and does not constitute a decision of the Board on the 
merits of your appeal.  38 C.F.R. § 20.1100(b) (1998).


